Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1–4 are presented for examination in a continuation application filed on 01/05/2022, which a continuation of 15/011,127, filed 01/29/2016, now US 11,249,807.

15/011,127 is a continuation of 14/077,899, filed 11/12/2013, now US 9,250,953.


Drawings
3.	The drawings were received on 01/05/2022.  These drawings are acceptable.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 1–4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–13 of US 11,249,807 B2 (“issued ’807 patent”).

6.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the issued ’807 patent.


Examiner Notes
7.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
8.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.



References Cited
9.	(A)	Arguelles et al., US 9,396,039 B1 (“Arguelles”).
	(B)	Jang et al., US 2011/0161978 A1 (“Jang”).


Notice re prior art available under both pre-AIA  and AIA 
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
11.	Claims 1–4 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Arguelles in view of (B) Jang.
See “References Cited” section, above, for full citations of references.

12.	Regarding claim 1, (A) Arguelles teaches/suggests the invention substantially as claimed, including:
“A multi-thread system, comprising:
a first processor core configured to schedule, at a first time, a first plurality of tasks of a first task group to be concurrently executed on a first plurality of worker threads a number of worker threads in the first plurality of worker threads being determined by a workload threshold that defines a maximum number of worker threads that can concurrently execute the first plurality of tasks ...”
(Col. 15, lines 64–67: In various embodiments, computing device 3000 may be a uniprocessor system including one processor 3010 or a multiprocessor system including several processors 3010 (e.g., two, four, eight, or another suitable number);
Fig. 1 and 2A and Col. 3, lines 38–42: a plurality of workers, such as workers 160A-160N, also referred to herein as worker hosts. Each of the workers 160A-160N may read individual job descriptions from the queue 130 and execute local jobs based on the job descriptions;
Col. 12, lines 59–64: In one embodiment, predetermining a maximum number of workers may ensure the health of the scalable load testing system 100. If the maximum number of workers has been reached, and if scaling up the number of workers would exceed the maximum number of workers, then as indicated in 630, an alarm may be generated;
the Examiner notes: as known in the computer arts, workers are programmed instructions which may each be a process or thread used to execute works/requests); and

“wherein the first processor core is further configured to schedule, at a second time after the first time, the first plurality of tasks to be concurrently executed on a second plurality of worker threads, the second of worker threads being based at least in part on the task status signal indicative of the execution of the first plurality of tasks at the first time”
(Col. 4, lines 9–15: an auto-scaling functionality 170, also referred to herein as an auto-scaler, may automatically adjust the number of workers 160A-160N for a load test. In one embodiment, the controller 110A may monitor the load test and request the provisioning of one or more additional workers;
Col. 6, lines 26–31: one or more performance metrics may be monitored at the worker host. For example, the metrics may relate to the memory, CPU, disk and/or network usage of the worker. The metrics may be collected at any suitable point, including before execution of the local job, during execution of the local job, and after execution of the local job;
Col. 13, lines 27–32: one or more performance metrics for workers may be determined using any appropriate monitoring techniques. In one embodiment, a predetermined threshold or operational criterion may be determined for each metric. As indicated in 710, based on the metrics, the auto-scaler may determine if the number of workers needs to increase, decrease, or stay the same).

Arguelles does not teach “a second processor core configured to send to the first processor core a task status signal indicative of a status of the execution of the first plurality of tasks at the first time.”

(B) Jang however teaches or suggests:
“a second processor core configured to send to the first processor core a task status signal indicative of a status of the execution of the first plurality of tasks at the first time”
(¶ 39: work queue monitor 120 of the host processor 100 may periodically monitor the status of each work queue 220,320, and 420 in each of the job processors 200,300, and 400 of the multi-core system 10, to monitor the overall performance of each individual job processor 200, 300, and 400;
¶ 40: The work scheduler 110 may determine which processor will process which job and how many jobs based on the status of each work queue that is monitored by the work queue monitor 120;
¶ 20: performance information is received from each core of the plurality of cores; and the performance information comprises at least one of: job processing speed, an amount of data that has been processed by a respective core ...;
¶ 48: the respective processors may send notifications to the host processor to inform the host processor of the completion of a corresponding job).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Jang with those of Arguelles to implement jobs processing on a multicore processing system. The motivation or advantage to do so is to improve performance of software/system that processes a large number of jobs in a parallel manner.


13.	Regarding claim 2, Arguelles teaches/suggests:
“wherein the second plurality of worker threads includes more worker threads than the first plurality of worker threads”
(Col. 13, lines 27–32: based on the metrics, the auto-scaler may determine if the number of workers needs to increase, decrease, or stay the same).

14.	Regarding claim 3, Arguelles teaches/suggests:
“wherein the second plurality of worker threads includes fewer worker threads than the first plurality of worker threads”
(Col. 13, lines 27–32: based on the metrics, the auto-scaler may determine if the number of workers needs to increase, decrease, or stay the same).

15.	Regarding claim 4, Arguelles teaches/suggests:
“wherein the first plurality of worker threads and the second plurality of worker threads include at least one worker thread that is common to both the first plurality of worker threads and the second plurality of worker threads such that the at least one worker thread is scheduled to execute at least one of the first plurality of tasks and at least one of second plurality of tasks”
(Col. 13, lines 27–32: based on the metrics, the auto-scaler may determine if the number of workers needs to increase, decrease, or stay the same;
the Examiner notes: increasing or decreasing number of workers by one ensures having at least one worker thread that is common to both the first and second plurality of worker threads).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Brown et al., US 8,516,488 B1, teaching adjusts priorities of workload
requests according to the adjusted resource estimates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
December 2, 2022